Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 12/17/2020.  This action is made Final.
2.	Claims 1-9, 11-12, 14-15, 17, 21-22 and 25-26 are pending in the case.  Claims 1, 12 and 17 are independent claims.

				Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12/04/2020, 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

5.	Claims 12 and 17 are objected to because of the following informalities:  
Claims 12 and 17 recite “based on a searched history of determined contexts, identifying …” which should be “based on a searched history of determined contexts, identify …”.
Appropriate correction is required.


					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-2, 4-6, 8, 12, 14-15, 17, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US 2014/0098132; hereinafter Fein), and further in view of Brothers et al. (US 9,678,637; hereinafter Brothers) and Yu et al. (US 10,255,249; hereinafter Yu).
	Regarding claim 1, Fein teaches A computer-implemented method for electronic document navigation on a wearable device (Fig. 6H, document 64e and functional tag/tab 65 to navigate the document related to image 64a via AR glasses in Figs. 4A-B; [0078], select tab 65 using eye gaze or voice command), comprising: 
determining, by the wearable device, a context for the wearable device based at least in part on one or more location indicators detected by a set of location sensors coupled to the wearable device([0077], location indicator such as GPS data in [0046] & [0108] ; 
…
associating, by the wearable device, a digital tag with a portion of the electronic document based on the search, sensor input and user activity context… ([0148], tag 64h in Fig. 6M can be selected to retrieve and display the augmentation 64f in Fig. 6J, i.e., tag 64h is associated with 64f which can be a portion of an e-book similar to Fig. 6P; [0087], digital tags: 64h in Fig. 6M, tab 65 in augmented content 64e of Fig. 6H, are displayed by the wearable AR device based on optical sensors, i.e., the image of visible objects which can be used to search the relevant augmented content, audio sensors, location sensor data like GPSs and other sensor, user input data and social networking activities which include user searching for determining context; [0090], 64h is like 64c of Fig. 6E that defines a portion of document in 64b of Fig. 6D in [0082]); 
retrieving, by the wearable device, the electronic document based on a selection of the digital tag ([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a more informational augmentation similar to 64c in Fig. 6E whose selection triggers the display of content 64b in Fig. 6D in [0082]); and 
responsive to the electronic document being retrieved, providing for display, by the wearable device, the defined portion of the retrieved electronic document based on the selected digital tag ([0090], digital tag 64h in Fig. 6M can be selected using eye gaze or voice command in [0078], to retrieve and display a pre-defined or the defined portion of content similar to the selection of 64c in Fig. 6E triggers the display of content 64b in Fig. 6D in [0082], a different portion of 64b can be displayed via functional tab 65, i.e., “next page”).
Fein does not seem to expressly teach: based on a searched history of determined contexts, identifying, by the wearable device, an electronic document accessed while the context was previously determined, a portion of the electronic document accessed while the context was previously determined, and user consumption data when the portion of the electronic document was accessed while the context was previously determined; associating, by the wearable device, a digital tag with the portion of the electronic document based on the user consumption data when the portion of the electronic document was accessed while the context was previously determined satisfies a predetermined criteria.

However, Brothers teaches based on a searched history of determined contexts ([col 10, line 57-67]-[col 11, line 1-3], user’s consumption history includes searched/browsed history in [col 3, line 52-62], e.g., context consumption history associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), identifying, by the computing device ([col 3, line 22-27], any computing device, the wearable device in Fein included), an electronic document accessed while the context was previously determined ([col 3, line 52-62], e.g., context consumption history of portions of ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28], the document portion accessed under a given context reflected by user feedback and other information; [col 8, line 42-58], portions of content item can be textual paragraphs of an electronic book), a portion of the electronic document accessed while the context was previously determined ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), and user consumption data when the portion of the electronic document was accessed while the context was previously determined ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28] includes user consumption/preference on the specific portion of the ebook); associating, by the computing device, a digital tag with the portion of the electronic document (Fig. 5, the computer in [col 3, line 22-27] presents “view recommended passages” in tag 506; Fig. 6, the computing device presents “listen to recommended clip now” in tag 608; [col 11, line 4-19], one of more recommended content portion can be presented to the user) based on the searched history ([col 11, line 4-19], recommendation based on user data including browsing/consumption history a determination that the portion of the electronic document is not associated with any digital tag ([col 9, line 3-11], in addition to user tagged content portions, content characteristic information can be from automated content analysis by the context module as the basis for portion recommendation along with context like user geolocation in [col 10, line 7-14], recommendation tags in Figs. 5-6 derived by automated content analysis do not have existing tags from the users), and a determination that user consumption data when the portion of the electronic document was accessed while the context was previously determined satisfies a predetermined criteria ([col 12], line 18-56], user can specify factors/criteria for recommended content portions; [col 10, line 57-67]-[col 11, line 1-3], the computing device determines the most closely matches for a given context based on various factors including user consumption/preference data collected by the system).

		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags and the display of the augmented content linked to the tags based on determined context of the user of Fein with the teachings of presenting the most relevant portions of content to a user based on user consumption data on the content portions in the determined location context of Brothers to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of content to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).
Fein/Brothers does not seem to expressly teach user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold.
However, Yu teaches user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed  ([col 20, line 15-18], user consumption data can be a portion of the a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book) and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold ([col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the user consumption data including a number of times a portion of a document is used feature disclosed in Yu in the system of Fein/Brothers to achieve the claim limitation.  One would be motivated to make such a combination to engender desired user behavior by providing most relevant or popular content portion to the user (Yu: [col 4, line 16-24], represent content portion that engenders desired user behavior; Fein: [0087], display augmented content based on context related to the user activity).

		Regarding claim 2, Fein/Brothers/Ye teaches The method of claim 1, Fein does not seem to expressly teach the limitation wherein the digital tag defines a set of coordinates that correspond to the portion of the electronic document, wherein the portion is a section on a page of a plurality of pages in the electronic document, the displayed portion corresponding to the defined set of coordinates.
		However, Brothers teaches the limitation wherein the digital tag defines a set of coordinates that correspond to the portion of the electronic document ([col 8, line 42-58], portions are defined to be paragraph which inherently include a set of coordinates or a specific page of an e-book including multiple pages), wherein the portion is a section on a page of a plurality of pages in the electronic document, the displayed portion corresponding to the defined set of coordinates ([col 8, line 42-58], portions are defined to be paragraph which  Fig. 5, the computer presents “view recommended passages” ).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of presenting the most relevant portions of content to a user based on user consumption data on the content portions in the determined location context of Brothers in the user interface of Fein/Brothers/Yu to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of content to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).


		Regarding claim 4, Fein/Brothers/Yu teaches The method of claim 1. Fein teaches the limitation further comprising: 
		receiving, by the wearable device, a voice command that corresponds to a different digital tag associated with the retrieved electronic document ([0078] & [0080], voice command; Fig. 6B & Fig. 6H & [0166]-[0167], display content 64a having one or more functional augmentations like tab 65 which are digital tags, assume ‘next page’ tag 65 is selected via voice command); and 
		providing for display, by the wearable device, a different portion of the electronic document, defined by the different digital tag, based on a determination that the different digital tag associated with the retrieved electronic document corresponds to the received voice command ([0078] & [0080], upon selection of a functional augmentation or tag using voice command, different portion of the document will be displayed, e.g., selection of tab 65 in Fig. 6B or 6D).

		Regarding claim 5, Fein/Brothers/Yu teaches The method of claim 1. Fein also teaches the limitation wherein a location indicator includes one of a bar code, a quick response (QR) code, a Bluetooth beacon signal, a RFID tag, a GPS signal ([0077], marker is the context identifier ), a NFC signal, a Wi-Fi signal, or a recognized object, or any other location indicator.

		Regarding claim 6, Fein/Brothers/Yu teaches The method of claim 1. Fein teaches the limitation further comprising: based on the determined context, navigating, by the wearable device, to one of a different portion of the retrieved electronic document  (Fein: Fig. 6B, after tab 65 ‘next page’ is selected, content 64 is displaying the ‘next page’ data, or a scroll bar can be selected to a different portion of the retrieved document since both [0166]-[0167] & [0078] of Fein) or a different electronic document in response to a set of inputs received while the portion is displayed (Fein: [0078], voice command to select tab 65 in Fig. 6D while the content corresponding to ‘next page’ is displayed).
		Fein at least suggests a different digital tag associated with the determined context and corresponding to one of the different portion or the different electronic document is generated based at least in part on the navigation (Fig. 6B, another tab 65 like ‘next page’ tag can be generated for user to navigate to different portion or scroll through summary content 64a in [0078]).
		Fein does not seem to have provided an example to expressly illustrate the feature wherein a different digital tag associated with the determined context and corresponding to one of the different portion or the different electronic document is generated based at least in part on the navigation.
		However, Brothrs teaches the limitation wherein a different digital tag associated with the determined context and corresponding to one of the different portion or the different electronic document is generated based at least in part on the navigation (Fig. 5, tags presented based on current user navigation activities at a given context location shown underneath the pop-up display; Fig. 6, currently playing clip is currently navigated clip in a given location context, next recommended clip is a different digital tag recommended; [col 11, line 4-19], provide a list of content portions which can be in different content item; [col 11, line 20], presentation of one or more options that enable the user to access the recommended content ebook in [col 8, line 42-58]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of presenting the most relevant portions of a content item or content items to a user based on user consumption data on the content portions in the determined location context of Brothers in the user interface of Fein/Brothers/Yu to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of contents to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).

		Regarding claim 8, Fein/Brothers/Yu teaches The method of claim 6. Fein and Brothers also teach the limitation wherein the electronic document is retrieved from a remote server device configured to generate the different digital tag (Fein: [0063] & [0076]-[0078] & [0154], augmented information provided by a third pay or a remote server; [0166]-[0167], display content 64a having one or more functional augmentations like tab 65 in Fig. 6B which are digital tags; Brothers: [col 3, line 63-67]-[col 4, line 1], remote item data store; [col 14, line 16-28], remote calls to generate recommendations for content portions).

		Regarding claim 12, Fein teaches At least one computer storage media, having instructions thereon that, when executed by at least one processor, cause the at least one processor to: 
		initialize a head-mounted computing device, wherein the head-mounted computing device is in operable communication with a content storage system ([0063]-[0064] & [0084] & [0154], AR device in Figs. 4A-4B is set to acquire content information from a content storage system including third party sources, servers or another AR device via network 58 in Fig. 5A or Fig. 5B);
		determine a context for the head-mounted computing device based on received sensor data, wherein the received sensor data includes location information([0077], location ;
 		…
		associate a digital tag with a portion of the electronic document and a determined context based on the search, sensor input and user activity … ([0148], tag 64h in Fig. 6M can be selected to retrieve and display the augmentation 64f in Fig. 6J, i.e., tag 64h is associated with 64f which can be a portion of an e-book similar to Fig. 6P; [0087], digital tags: 64h in Fig. 6M, tab 65 in augmented content 64e of Fig. 6H, are displayed by the wearable AR device based on optical sensors, i.e., the image of visible objects which can be used to search the relevant augmented content, audio sensors, location
sensor data like GPSs and other sensor and user input data, user activities in social networking which can be searching activity for determining context; [0090], 64h is like 64c of Fig. 6E that defines a portion of document in 64b of Fig. 6D in [0082]); 
retrieve the electronic document from the content storage system based on a selection of the digital tag([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a more informational augmentation similar to 64c in Fig. 6E whose selection triggers the display of content 64b in Fig. 6D in [0082]; [0063]-[0064] & [0084] & [0154], AR device in Figs. 4A-4B is set to acquire content information from a content storage system including third party sources, servers or another AR device via network 58 in Fig. 5A or Fig. 5B); and 
responsive to the electronic document being retrieved, provide for display, to a display of the head-mounted computing device ([0047], HMD display), the defined portion of the retrieved electronic document based on the selected digital tag([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a pre-defined or the defined portion of content similar to the selection of 64c in Fig. 6E triggers the display of content 64b in Fig. 6D in [0082], a different portion of 64b can be displayed via functional tab 65, i.e., “next page”).

Fein does not seem to expressly teach: based on a searched history of determined contexts, identifyand user consumption data when the portion was accessed while the context was previously determined; associate a digital tag with the portion of the electronic document and the determined context based on the searched, a determination that the portion of the electronic document is not associated with any digital tag, and a determination that user consumption data when the portion was accessed while the context was previously determined satisfies a predetermined criteria.

However, Brothers teaches based on a searched history of determined contexts ([col 10, line 57-67]-[col 11, line 1-3], user’s consumption history includes searched/browsed history in [col 3, line 52-62], e.g., context consumption history associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), identify([col 3, line 52-62], e.g., context consumption history of portions of ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]; [col 8, line 42-58], portions of content item can be textual paragraphs of an electronic book), a portion of the electronic document ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), and user consumption data when the portion was accessed while the context was previously determined ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28] includes user consumption/preference on the specific portion of the ebook); associate a digital tag with the portion of the electronic document (Fig. 5, the computer present “view recommended passages”, i.e. the portion of the electronic document, in tag 506; Fig. 6, the computing device presents “listen to recommended clip now” in tag 608; [col 11, line 4-19], one of more recommended content portion can be presented to the user) and the determined context based on the searched history ([col 3, line 52-62], determined context from context browsing history;  [col 11, line 4-19], recommendation based on user data including context browsing/consumption history in [col 10, line 57-67]-[col 11, a determination that the portion of the electronic document is not associated with any digital tag ([col 9, line 3-11], in addition to user tagged content portions, content characteristic information can be from automated content analysis by the context module as the basis for portion recommendation along with context like user geolocation in [col 10, line 7-14], recommendation tags in Figs. 5-6 derived by automated content analysis do not have existing tags from the users), and a determination that user consumption data when the portion was accessed while the context was previously determined satisfies a predetermined criteria ([col 12], line 18-56], user can specify factors/criteria for recommended content portions; [col 10, line 57-67]-[col 11, line 1-3], the computing device determines the most closely matches for a given context based on various factors including user consumption/preference data collected by the system).

		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags and the display of the augmented content linked to the tags based on determined context of the user of Fein with the teachings of presenting the most relevant portions of content to a user based on user consumption data on the content portions in the determined location context of Brothers to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of content to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).
Fein/Brothers does not seem to expressly teach user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold.
However, Yu teaches user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed  ([col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book) and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold ([col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the user consumption data including a number of time a portion of a document is used feature disclosed in Yu in the system of Fein/Brothers to achieve the claim limitation.  One would be motivated to make such a combination to engender desired user behavior by providing most relevant or popular content portion to the user (Yu: [col 4, line 16-24], represent content portion that engenders desired user behavior; Fein: [0087], display augmented content based on context related to the user activity).

		Regarding claim 14, Fein/Brothers/Yu teaches The computer storage media of claim 12. Fein also teaches the displayed portion being included in a page, of the electronic document, defined by the digital tag (Fein: Fig. 6Q & [0092], page mark 64k; Fig. 6B, ‘next page’ tab 65).
		Fein seems to be silent on the limitation wherein the digital tag defines a set of XY coordinates on the page of the electronic document corresponding to the portion.
However, Brothers teaches the limitation wherein the digital tag defines a set of XY coordinates on the page of the electronic document corresponding to the portion ([col 8, line 42-58], portions are defined to be paragraph which inherently include a set of XY coordinates or a specific page of an e-book including multiple pages).

		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of presenting the most relevant portions of content to a user based on user consumption data on the content portions in the determined location context of Brothers in the user interface of Fein/Brothers/Yu to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of content to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).

		Regarding claim 15, Fein/Brothers/Yu teaches The computer storage media of claim 12. Fein also teaches the limitation wherein the context is determined based further on a user role associated with the head-mounted computing device ([0087], augmentation data based on the environmental context such as user activities or roles, e.g., a worker, a shopper or a visitor; [0161], driving a car or riding a bicycle).

		Regarding claim 17, Fein teaches A head-mounted computing device (Figs. 3A-3B & Figs. 4A-4B) comprising: 
		at least one processor(Fig. 7A, processor); and 
		at least one computer storage media storing computer-useable instructions ([0012]) that, when executed by the at least one processor(Figs. 7A-7B), causes the at least one processor to: 
		determine a context for the head-mounted computing device based on received sensor data, wherein the received sensor data includes location information ([0160], audio data including recognizable voices indicative of the environment context; [0029] & [0087], sensors 120 such as GPS devices or location sensors 874 in addition to audio sensors of Fig. 8E are included with the AR device in ; 
		…
		Associate a digital tag with a portion of the electronic document based on the search, sensor input and user activity context …([0087], digital tags: 64h in Fig. 6M, tab 65 in augmented content 64e of Fig. 6H, are displayed by the wearable AR device based on optical sensors, i.e., the image of visible objects which can be used to search the relevant augmented content, audio sensors, location sensor data like GPSs and other sensor and user input data providing environmental context, social networking activity which include searching of the user; [0090], 64h is like 64c of Fig. 6E that defines a portion of document in 64b of Fig. 6D in [0082]);					
		retrieve the electronic document from a remote content storage system based on a selection of the digital tag ([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a more informational augmentation similar to 64c in Fig. 6E whose selection triggers the display of content 64b in Fig. 6D in [0082]; [0063]-[0064] & Fig. 6E & Fig. 6D, retrieve document 64b from a remote content storage system of a third party); and 
		responsive to the electronic document being retrieved, provide for display, on a display of the head-mounted computing device ([0091] & [0063] & [0077], document displayed by AR device in Figs. 4A-4B; [0047], HMD display), the portion of the retrieved electronic document based on the selected digital tag([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a pre-defined or the defined portion of content similar to the selection of 64c in Fig. 6E triggers the display of content 64b in Fig. 6D in [0082], a different portion of 64b can be displayed via functional tab 65, i.e., “next page”).
Fein does not seem to expressly teach: based on a searched history of determined contexts, identifyuser consumption data when the portion was accessed while the context was previously determined; associate a digital tag with the portion of the electronic document based on the searched history, a determination that the portion of the electronic document is not associated with any digital tag, and a determination that user consumption data when the portion was accessed while the context was previously determined satisfies a predetermined criteria.

However, Brothers teaches based on a searched history of determined contexts ([col 10, line 57-67]-[col 11, line 1-3], user’s consumption history includes searched/browsed history in [col 3, line 52-62], e.g., context consumption history associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), identify([col 3, line 52-62], e.g., context consumption history of portions of ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]; [col 8, line 42-58], portions of content item can be textual paragraphs of an electronic book), a portion of the electronic document accessed while the context was previously determined ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), and user consumption data when the portion was accessed while the context was previously determined ([col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28] includes user consumption/preference on the specific portion of the ebook); associating a digital tag with the portion of the electronic document (Fig. 5, the computer present “view recommended passages” in tag 506; Fig. 6, the computing device presents “listen to recommended clip now” in tag 608; [col 11, line 4-19], one of more recommended content portion can be presented to the user) based on the searched history ([col 11, line 4-19], recommendation based on user data including browsing/consumption history in [col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62]), a determination that the portion of the electronic document is not associated with any digital tag ([col 9, line 3-11], in addition to user tagged content portions, content characteristic information can be from automated content analysis by the context module as the basis for portion recommendation along with context like user geolocation in [col 10, line 7-14], recommendation tags in Figs. 5-6 derived by automated content analysis do not have existing tags from the users), and a determination that user consumption data when the portion was accessed while the context was previously determined satisfies a predetermined criteria ([col 12], line 18-56], user can specify factors/criteria for recommended content portions; [col 10, line 57-67]-[col 11, line 1-3], the computing device determines the most closely matches for a given context based on various factors including user consumption/preference data collected by the system).

		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags and the display of the augmented content linked to the tags based on determined context of the user of Fein with the teachings of presenting the most relevant portions of content to a user based on user consumption data on the content portions in the determined location context of Brothers to achieve the claim limitation.  One would be motivated to make such a combination to provide context-based portions of content to users of interests (Brothers: [title] & [col 1, line 6-30], recommend context-based content portions; [col 9, line 3-11], user tags and system determined tags for users to select in Figs. 5-6; Fein: [0087], display augmented content based on context related to the user activity).
Fein/Brothers does not seem to expressly teach user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold.
However, Yu teaches user consumption data when the portion of the electronic document was accessed includes a number of times the portion of the electronic document was accessed  ([col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book) and a determination that the number of times the portion of the electronic document was accessed exceeds a threshold ([col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the user consumption data including a number of time a portion of a document is used feature disclosed in Yu in the system of Fein/Brothers to achieve the claim limitation.  One would be motivated to make such a combination to engender desired user behavior by providing most relevant or popular content portion to the user (Yu: [col 4, line 16-24], represent content portion that engenders desired user behavior; Fein: [0087], display augmented content based on context related to the user activity).

		Regarding claim 21, Fein/Brothers/Yu teaches The computer storage media of claim 12. Fein also teaches the limitation wherein the context includes a physical location of the head-mounted computing device ([0063], user wearing AR glasses in Figs. 3A-3B or Figs. 4A-4B enters into physical location, e.g., a shopping mall).

Regarding claim 25, Fein/Brothers/Yu teaches The computer storage media of claim 12. Fein also teaches the limitation wherein the instructions further cause the at least one processor to: provide for display, to the display of the head-mounted computing device ([0047], HMD display of eyeglasses, goggles & helmet), the generated digital tag([0087], digital  wherein the digital tag is selected based on a received voice command determined to correspond to the displayed digital tag ([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a pre-defined or the defined portion of content similar to the selection of 64c in Fig. 6E triggers the display of content 64b in Fig. 6D in [0082], a different portion of 64b can be displayed via functional tab 65, i.e., “next page”).

20.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fein/Brothers/Yu as applied to claims 1, 15 above, and further in view of Schmirler et al. (US 2018/0131907; hereinafter Schmirler). 
		Regarding claim 3, Fein/Brothers/Yu teaches The method of claim 1. Fein teaches that user roles are part of the context ([0087], augmentation data based on the environmental context such as user activities or roles, e.g., a worker, a shopper or a visitor; [0161], driving a car or riding a bicycle). Fein does not seem to have expressly shown with examples the feature wherein the electronic document is retrieved based further on a determination that the digital tag further corresponds to a user role associated with the wearable device.
		However, Schmirler expressly teaches the limitation wherein the electronic document is retrieved based further on a determination that the digital tag further corresponds to a user role associated with the wearable device ([0112], data presented to the user based on user role; [0161]-[0162], information tags presented to users based on their roles; [0077], visualization privilege of tags).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags of Fein/Brothers/Yu to include user role-based tags in Schmirler to achieve the claim limitation.  

		Regarding claim 22, Fein/Brother/Yu teaches The computer storage media of claim 15. Fein teaches that user roles are part of the context ([0087], augmentation data based on the environmental context such as user activities or roles, e.g., a worker, a shopper or a visitor; [0161], driving a car or riding a bicycle). Fein does not seem to have expressly shown with examples the feature wherein the digital tag further defines the user role.
		However, Schmirler teaches on the limitation wherein the digital tag further defines the user role ([0112], data presented to the user based on user role; [0161]-[0162], information tags presented to users based on their roles, thus, tag defines user role; [0077], visualization privilege of tags).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags of Fein/Brothers/Yu to include user role-based tags in Schmirler to achieve the claim limitation.  One would be motivated to make such a combination to provide role-based data visualization privileges for security purposes (Schmirler: [0135], security; [0077] & [0112] & [0161] & [0162]; Fein: [0087], visibility rules based on if a user is at work, home, driving a car, shopping or visiting a museum which is equivalent of roles).

30.	Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fein/Brothers/Yu as applied to claim 6 above, and further in view of Rivette et al. (US 5,806,079; hereinafter Rivette). 
Regarding claim 7, Fein/Brothers/Yu teaches The method of claim 6. Fein teaches a wearable device (Figs. 3A-3B). Fein seems to be silent on the limitation further comprising: adding, by the wearable device, an annotation associated with the generated different digital 
However, Rivette teaches the limitation further comprising: adding, by a computing device, an annotation associated with the generated different digital tag to the portion of the retrieved electronic document based on a further received command, wherein the added annotation is employable to automatically navigate to one of the different portion or the different electronic document from the portion when the portion is displayed (Figs. 6-13, scroll to content of interest and add notes/tags/bookmarks; [col 14, line 42-67]-[col 15, line 1-26], create a new note and navigate content via notes or sub-notes; [col 22, line 44- 53], any type of user interface including virtual reality interface of a computer device can be used in the system, Fein’s glasses included; Fig. 8 & [col 18, line 1-9], note A is associated with multiple sub-notes and each sub-note window is scrollable in order to display more related sub-notes and related content corresponding to the sub-notes, link button 612, 706, 812 and 820 can be activated to display the corresponding content object, e.g., activate 612 to display content in Fig. 6A in [col 15, line 16-26]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the bookmarking and tagging feature of Rivette in the user interface of Fein/Brothers/Yu to achieve the claim limitation.  One would be motivated to make such a combination to provide user defined bookmarks/tags/notes for subsequent content navigation and fast retrieval ([col 16, line 36-44], bookmarks for fast content reference and retrieval).

Regarding claim 11, Fein/Brothers/Yu/Rivette teaches The method of claim 7. Fein teaches a wearable device (Figs. 3A-3B). Fein seems to be silent on the limitations further comprising: providing for display, by the wearable device, one of the generated different digital tag or the associated with the portion of the electronic document based on a subsequent display of the portion.
		However, Rivette teaches the limitations further comprising: providing for display, by any computing device, one of the generated different digital tag or the associated with the portion of the electronic document based on a subsequent display of the portion (Figs. 31A-31B & [col 18, line 45-56], when user navigates to a region where data object 3101 are displayed in Fig. 31A via a scroll bar, sub-notes/tags linked to content data object portions are updated accordingly in Fig. 31B, each sub-note is a digital tag which associated with the context, i.e., the content data object 3101 in Fig. 31A).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included content object specific tag/note view feature in Rivette in the user interface of Fein/Brothers/Yu/Rivette to achieve the claim limitation.  One would be motivated to make such a combination to provide an object centric view to the users for content navigation and retrieval (Rivette: [col 17, line 5-14], a note centric view, an object centric view, a link centric view or a user-defined view; [col 16, line 36-44], bookmarks for fast content reference and retrieval).

40.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fein/Brothers/Yu as applied to claim 8, and further in view of Roman et al. (US 2016/0179855; hereinafter Roman). 
		Regarding claim 9, Fein/Brothers/Yu teaches The method of claim 8. Fein seems to be silent on the limitation wherein the remote server device is configured to synchronize the electronic document and at least the digital tag and the different digital tag with the wearable device.
wherein the remote server device is configured to synchronize the electronic document and at least the digital tag and the different digital tag with the wearable device ([0046], local user created tags are uploaded to the content server for synchronization; [0001], wearable devices).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Fein/Brothers/Yu with the tag synchronization feature between wearable device and server in Roman to achieve the claim limitation.  One would be motivated to make such a combination to facilitate users and content suppliers to share content (Roman: [0003] & [0007]).

45.	Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fein/Brothers/Yu as applied to claim 17 above, and further in view of Drucker et al. (US 2009/0300506; hereinafter Drucker). 
		Regarding claim 26, Fein/Brothers/Yu teaches The head-mounted computing device of claim 17.  Fein seems to be silent on the limitation wherein the portion of the retrieved electronic document is a zoomed portion of the retrieved electronic document, the portion being zoomed based on a zoom level defined by the digital tag.
		However, Drucker teaches the limitation wherein the portion of the retrieved electronic document is a zoomed portion of the retrieved electronic document, the portion being zoomed based on a zoom level defined by the digital tag ([0022]-[0023] & Fig. 8, tags and content display; [0007] & [0037], zoom level & location parameters).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user navigable content tags of Fein/Brothers/Yu to include user or system adjustable content display tags in Drucker to achieve the claim limitation.  One would be motivated to make such a combination to facilitate displaying a portion of published content in accordance to view-level display parameters defined within a tag so as to improve user content viewing experience (Drucker:  [0007] & [0002]-[0003]; [0052], vary content view-level based on context).

			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 12/17/2020 have been considered but are moot in view of new ground of rejection. The examiner would like to mention that although the previously cited Fein reference is used in the current rejection, the amended feature recited in the independent claims 1, 12 and 17 filed on 12/17/2020 is rejected by the new references of Brothers and Yu.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179